Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (US 5,787,321).
Regarding claim 1, Nishikawa et al. (US 5,787,321) teach a cooling device (fig.11, everything between #1 and #9) configured to cool, with air, a heating member (fig.1&11, #9) having a longitudinal direction (fig.11, length direction of #9), the cooling device comprising: a blower configured to blow the air (fig.11, #22); an air duct through which the air passes (fig.11, the space between #23a & #23b), the air duct having a first opening to which the air is supplied by the blower (fig.11, space between ends of 
Regarding claim 4, Nishikawa et al. (US 5,787,321) teach a cooling device wherein the slide member has an inclined surface configured to guide the air supplied from the blower in the longitudinal direction of the air duct (fig.11, surfaces of #24 and #25 are inclined relative to direction A-B).
Regarding claim 8, Nishikawa et al. (US 5,787,321) teach a cooling device further comprising a temperature detector (fig.11, #14a-c) configured to detect 
Regarding claim 9, Nishikawa et al. (US 5,787,321) teach a cooling device further comprising a temperature detector (fig.11, #14a-c) configured to detect temperatures of the heating member, wherein the air-volume varying mechanism is configured to vary an air blowing amount of the blower according to the temperatures detected by the temperature detector (col.13, ln.10-64; col.14, ln.55-67: blowing amount to any one area of the heating member is varied by moving #24 & #25).
Regarding claim 10, Nishikawa et al. (US 5,787,321) teach a cooling device further comprising a plurality of temperature detectors (fig.11, #14a-c), including the temperature detector, configured to detect temperatures of both end portions in the longitudinal direction of the heating member (fig.11, #14a & #14c detect end portions).
Regarding claim 11, Nishikawa et al. (US 5,787,321) teach a fixing device (fig.1, #300) comprising the heating member (fig.1&11, #9) configured to heat and fix a toner image borne on a sheet, wherein the heating member is configured to be cooled by the cooling device according to claim 1 (see rejection above).
Regarding claim 12, Nishikawa et al. (US 5,787,321) teach an image forming apparatus (fig.1), comprising the fixing device according to claim 11 (see rejection above).
.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (US 5,787,321).
Regarding claim 15, Nishikawa et al. (US 5,787,321) teach an image forming apparatus (fig.1), comprising a fixing device (fig.1, #9; fig.11) including a heating member (col.4, ln.44-45) configured to heat and fix a toner image borne on a sheet; a cooling device configured to cool the fixing device with air (fig.11); and a controller configured to control the cooling device to cool the fixing device with the air (not depicted, but some controller is present to interface with #14a-c, #22, and #27; col.13, ln.1-3; col.14, ln.16-col.15, ln.12), the cooling device comprising, a single blower configured to blow the air (fig.11, #22); an air duct through which the air passes (fig.11, formed by #23a & #23b), the air duct having a first opening to which the air is supplied by the single blower (fig.11, between #24b and #25b), a second opening configured to face a portion of the heating member (fig.11, between #23a and #24a), and a third opening configured to face another portion of the heating member (fig.11, opening between #25a and #23b); an air-volume varying mechanism configured to change an air volume ratio of the air discharged from the second opening and the third opening (fig.11, #26-28; col.13, ln.10-64); and another air-volume varying mechanism configured to vary an air blowing amount of the single blower (fig.11, #22; col.14, ln.43-45&col.15, ln.10-12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 5,787,321) in view of Fukai (US Pub.2015/0063846).
Nishikawa et al. (US 5,787,321) teach all of the limitations of claim 2, upon which claim 3 depends.
However, Nishikawa et al. (US 5,787,321) teach the use of a ball nut – ball screw configuration for moving the plate that moves the slide member, not a rack and pinion gear.
Regarding claim 3, Fukai (US Pub.2015/0063846) teaches that it is known in the art that a ball screw and a rack-pinion gear can be used interchangeably as an action conversion mechanism (para.0072).
.

Response to Arguments
Applicant's arguments filed 9 February 2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The applicant states that Nishikawa '321 does not include the claimed subject matter (see p.9), but does not go into detail and merely states it.
The applicant also argues that the reference fails to me the newly added claim language “because of the pivots 24a, 25a, do not move in their entirety in the longitudinal direction, as claimed”.  However, this argument is not persuasive because the claim language is not strictly limited to the meaning and reading the applicant applies.


Allowable Subject Matter
Claims 6 and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “wherein the air-volume varying mechanism includes a swing mechanism configured to swing the blower in a longitudinal direction of the air duct” in combination with the remaining claim elements as set forth in claims 6 and 7.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        




/LKR/